Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 1 of 14 PageID #: 1



IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------x
MADALYN PREVETE                                          :
on behalf of Plaintiff and the class                     :
members described herein,                                :
                                                         :
                            Plaintiff,                   :
                                                         :
                  vs.                                    :
                                                         :
PROFESSIONAL CLAIMS                                      :
BUREAU, INC., and PROFESSIONAL                           :
CLAIMS BUREAU, LLC,                                      :
                                                         :
                             Defendants.                 :
-----------------------------------------------------x

                                      COMPLAINT – CLASS ACTION

                                                INTRODUCTION

         1.       Plaintiff Madalyn Prevete brings this action to secure redress regarding unlawful

collection practices engaged in by Defendants Professional Claims Bureau, Inc., and Professional Claims

Bureau, LLC. Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.

(“FDCPA”).

                                         JURISDICTION AND VENUE

         2.       Jurisdiction of this Court arises under 15 U.S.C. §1692k(d) and 28 U.S.C. §1331.

         3.       Plaintiff’s private information was wrongfully disclosed by Defendants to an

unauthorized third party, causing injury to Plaintiff which can be redressed by an award of damages.

         4.       Personal jurisdiction and venue in this District are proper because Defendants’

collection letter was received here.




                                                             -1-
Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 2 of 14 PageID #: 2



                                                PARTIES

                                                 Plaintiff

        5.      Plaintiff Madalyn Prevete is a natural person residing in Brooklyn, New York.

                                               Defendants

        6.      Defendant Professional Claims Bureau, Inc., was a corporation organized under the

law of New York with offices at 439 Oak St., Garden City, NY 11530.

        7.      According to the New York Department of State, on January 28, 2021, Professional

Claims Bureau, Inc., was merged and ceased to have independent existence.

        8.      Although the successor entity is not identified by the New York Department of State, on

information and belief, the successor entity is Defendant Professional Claims Bureau, LLC, a limited

liability company organized under Delaware law shortly before the merger, also with offices at 439 Oak

St., Garden City, NY 11530.

        9.      Defendants Professional Claims Bureau, Inc. and Professional Claims Bureau, LLC are

both engaged in the business of a collection agency, collecting consumer debts (mainly or exclusively

health care) and using the mails and telephone system for that purpose.

        10.     Defendants Professional Claims Bureau, Inc. and Professional Claims Bureau, LLC

are each a debt collector as defined by the FDCPA, 15 U.S.C. §1692a(6), as a person who uses one or

more instrumentalities of interstate commerce or the mails in any business the principal purpose of

which is the collection of any debts.

        11.     The manner in which Defendants Professional Claims Bureau, Inc. and Professional

Claims Bureau, LLC conducted business after the merger – “Professional Claims Bureau, Inc.” no

longer existed but collection letters were sent under the name of “Professional Claims Bureau, Inc.”

– is such that they should be held jointly liable for all collection activities conducted under either


                                                    -2-
Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 3 of 14 PageID #: 3



name.

                                     FACTUAL ALLEGATIONS

          12.    This action arises out of attempts to collect health care debts incurred for personal,

family or household purposes.

          13.    On or about April 10, 2021, a letter purporting to come from Defendant Professional

Claims Bureau, Inc., but actually sent by a letter vendor, was sent to Plaintiff. A copy of this letter is

in Exhibit A.

          14.    On or about April 17, 2021, a letter purporting to come from Defendant

Professional Claims Bureau, Inc., but actually sent by a letter vendor, was sent to Plaintiff. A copy of

this letter is in Exhibit B.

          15.    The letters bear markings that are characteristic of letters generated by a letter

vendor.

          16.    In order to have the letter vendor send Plaintiff the letters, Defendant Professional

Claims Bureau, Inc. and/or Defendant Professional Claims Bureau, LLC had to furnish the letter

vendor with Plaintiff’s name and address, the status of Plaintiff as a debtor, details of Plaintiff’s

alleged debts, and other personal information.

          17.    The letter vendor then populated some or all of this information into a prewritten

template, printed, and mailed the letters to Plaintiff.

          18.    The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as “the conveying

of information regarding a debt directly or indirectly to any person through any medium.”

          19.    The sending of an electronic file containing information about Plaintiff’s

purported debt to a letter vendor is therefore a communication.

          20.    The communications of Defendant Professional Claims Bureau, Inc. and/or


                                                    -3-
Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 4 of 14 PageID #: 4



Defendant Professional Claims Bureau, LLC to the letter vendor were in connection with the

collection of a debt since it involved disclosure of the debt to a third-party with the objective being

communication with and motivation of the consumer to pay the alleged debt.

        21.     Plaintiff never consented to having Plaintiff’s personal and confidential

information, concerning the debt or otherwise, shared with anyone else.

        22.     In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. §1692c(b):

“Except as provided in section 1692b of this title, without the prior consent of the consumer given

directly to the debt collector, or the express permission of a court of competent jurisdiction, or as

reasonably necessary to effectuate a post judgment judicial remedy, a debt collector may not

communicate, in connection with the collection of any debt, with any person other than the

consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the

attorney of the creditor, or the attorney of the debt collector.”

        23.     The letter vendor used by Defendant Professional Claims Bureau, Inc. and/or

Defendant Professional Claims Bureau, LLC as part of its debt collection effort against Plaintiff does

not fall within any permitted exception provided for in 15 U.S.C. §1692c(b).

        24.     Due to Defendants’ communications to this letter vendor, information about

Plaintiff is within the possession of an unauthorized third-party.

        25.     If a debt collector “conveys information regarding the debt to a third party --

informs the third party that the debt exists or provides information about the details of the debt --

then the debtor may well be harmed by the spread of this information.” Brown v. Van Ru Credit Corp.,

804 F.3d 740, 743 (6th Cir. 2015).

        26.     Defendant Professional Claims Bureau, Inc. and/or Defendant Professional

Claims Bureau, LLC unlawfully communicates with the unauthorized third-party letter vendor solely


                                                   -4-
Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 5 of 14 PageID #: 5



for the purpose of streamlining its generation of profits without regard to the propriety and privacy

of the information which it discloses to such third-party.

          27.     In its reckless pursuit of a business advantage, Defendants have disregarded the

known, negative effect that disclosing personal information to an unauthorized third-party has on

consumers.

                                          COUNT I – FDCPA

          28.     Plaintiff incorporates paragraphs 1-27.

          29.     This claim is against both Defendants.

          30.     Defendants violated 15 U.S.C. §1692c(b) when they disclosed information about

Plaintiff’s purported debts to the employees of an unauthorized third-party letter vendor in

connection with the collection of the debt.

          31.     Defendants violated 15 U.S.C. §1692f by using unfair means in connection with the

collection of a debt – disclosing personal information about Plaintiff to third parties not expressly

authorized under the FDCPA.

                                        CLASS ALLEGATIONS

          32.     Plaintiff brings this action on behalf of a class, pursuant to Fed.R.Civ.P. 23(a) and

(b)(3).

          33.     The class consists of (a) all individuals in New York (b) to whom a letter was

prepared and sent by a letter vendor (c) at the instance of either Defendant Professional Claims

Bureau, Inc. or Defendant Professional Claims Bureau, LLC (d) which letter was sent at any time

during a period beginning one year prior to the filing of this action and ending 30 days after the filing

of this action.

          34.     Plaintiff may alter the class definition to conform to developments in the case and


                                                     -5-
Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 6 of 14 PageID #: 6



discovery.

           35.    On information and belief, based on the size of Defendants’ business operations and

the use of form letters, there are more than 40 class members, and the class is so numerous that

joinder of all members is not practicable.

           36.    There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are whether Defendants’ practice as described above violates the

FDCPA.

           37.    Plaintiff will fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions and FDCPA litigation. Plaintiff’s claim is typical of the

claims of the class members. All are based on the same factual and legal theories.

           38.    A class action is superior for the fair and efficient adjudication of this matter,

in that:

                  a.      Individual actions are not economically feasible.

                  b.      Members of the class are likely to be unaware of their rights;

                  c.      Congress intended class actions to be the principal enforcement mechanism

                          under the FDCPA.

           WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendants for:

                          i.      Statutory damages;

                          ii.     Attorney’s fees, litigation expenses and costs of suit;

                          iii.    Such other and further relief as the Court deems proper.




                                                      -6-
Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 7 of 14 PageID #: 7



                                         COUNT II – FDCPA

          39.    Plaintiff incorporates paragraphs 1-27.

          40.    This claim is against both Defendants.

          41.    By having letters sent under the name of Professional Claims Bureau, Inc., after the

entity of that name ceased to exist, Defendants violated 15 U.S.C. §§1692e and 1692e(14).

          42.    Section 1692e provides:

          A debt collector may not use any false, deceptive, or misleading representation or means in
          connection with the collection of any debt. Without limiting the general application of the
          foregoing, the following conduct is a violation of this section: . . .

          (14)   The use of any business, company, or organization name other than the true name of
                 the debt collector’s business, company, or organization. . . .

          43.    A consumer is entitled to know who is engaging in collection efforts directed to her,

without having to guess or to retain counsel to examine corporate filings in two states. Defendants

created confusion in that regard.

                                       CLASS ALLEGATIONS

          44.    Plaintiff brings this action on behalf of a class, pursuant to Fed.R.Civ.P. 23(a) and

(b)(3).

          45.    The class consists of (a) all individuals in New York (b) to whom a letter using the

name “Professional Claims Bureau, Inc.” to designate its source was sent (c) after January 28, 2021.

          46.    Plaintiff may alter the class definition to conform to developments in the case and

discovery.

          47.    On information and belief, based on the size of Defendants’ business operations and

the use of form letters, there are more than 40 class members, and the class is so numerous that

joinder of all members is not practicable.

          48.    There are questions of law and fact common to the class members, which

                                                    -7-
Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 8 of 14 PageID #: 8



common questions predominate over any questions relating to individual class members. The

predominant common questions are whether Defendants acts as described above violates the

FDCPA.

           49.    Plaintiff will fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions and FDCPA litigation. Plaintiff’s claim is typical of the

claims of the class members. All are based on the same factual and legal theories.

           50.    A class action is superior for the fair and efficient adjudication of this matter,

in that:

                  a.      Individual actions are not economically feasible.

                  b.      Members of the class are likely to be unaware of their rights;

                  c.      Congress intended class actions to be the principal enforcement mechanism

                          under the FDCPA.

           WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendants for:

                          i.      Statutory damages;

                          ii.     Attorney’s fees, litigation expenses and costs of suit;

                          iii.    Such other and further relief as the Court deems proper.


                                                   s/Abraham Kleinman
                                                   Abraham Kleinman
Abraham Kleinman
KLEINMAN LLC
626 RXR PLAZA
Uniondale, NY 11556-0626
(516) 522-2621
(888) 522-1692 (FAX)


pro hac vice to be applied for:

                                                      -8-
Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 9 of 14 PageID #: 9



Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com




                                    -9-
Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 10 of 14 PageID #: 10



                                 NOTICE OF ASSIGNMENT

      Please be advised that all rights relating to attorney’s fees have been assigned to counsel.


                                              s/Abraham Kleinman
                                              Abraham Kleinman




                                                -10-
Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 11 of 14 PageID #: 11




                           EXHIBIT A
Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 12 of 14 PageID #: 12
Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 13 of 14 PageID #: 13




                           EXHIBIT B
Case 1:21-cv-02560-RPK-VMS Document 1 Filed 05/07/21 Page 14 of 14 PageID #: 14
